Case 1:17-cv-24469-CMA Document 36 Entered on FLSD Docket 12/05/2018 Page 1 of 2


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                               MIAMI DIVISION

  ELIZABETH McKENZIE,                                                            CASE NO. 1:17-cv-24469

              Plaintiff,
  vs.

  STEINER TRANSOCEAN LIMITED,

         Defendant.
  ______________________________/

                                     NOTICE OF APPEARANCE

           Please take notice that Aleida M. Mielke, Esquire of the law firm of McIntosh,
  Sawran & Cartaya, P.A., hereby enters a Notice of Appearance as counsel on behalf of
  Defendant, STEINER TRANSOCEAN LIMITED, in the above-captioned matter. Copies of
  all pleadings and papers filed in this action should be served upon her at the address listed
  below.
                                          CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing document was
  served via CM-ECF on this 5th day of December, 2018 on all counsel of record on the
  attached service list in the manner specified.
                                                            McIntosh, Sawran & Cartaya, P.A.
                                                            1776 East Sunrise Blvd
                                                            Fort Lauderdale, FL 33304
                                                            Telephone: 954-765-1001
                                                            Facsimile:   954-765-1005

                                                            By: /s/ Aleida M. Mielke
                                                              CARMEN Y. CARTAYA
                                                              Florida Bar No: 515736
                                                              ALEIDA M. MIELKE
                                                               Florida Bar No: 101486
                                                               amielke@mscesq.com
                                                               cycpleadings@mscesq.com
                                                               (for email service only)



           MCINTOSH SAWRAN & CARTAYA, P.A. •      ATTORNEYS AT LAW • 1776 EAST SUNRISE BLVD • FORT LAUDERDALE, FL 33304

                                 TELEPHONE (954) 765-1001           FACSIMILE (954) 765-1005
Case 1:17-cv-24469-CMA Document 36 Entered on FLSD Docket 12/05/2018 Page 2 of 2



                                                                                            CASE NO. 1:17-cv-24469



                                                     SERVICE LIST

                                                         CASE NO. 1:17-cv-24469


          Paul M. Hoffman, Esquire
          HOFFMAN LAW FIRM
          2888 East Oakland Park Boulevard
          Suite 110
          Fort Lauderdale, Florida 33306
          Telephone: (954) 563-8111
          Facsimile: (954) 563-8171
          pmh@paulmhoffmanlaw.com
          Attorneys for Plaintiff




                                                           2
        MCINTOSH SAWRAN & CARTAYA, P.A. •      ATTORNEYS AT LAW • 1776 EAST SUNRISE BLVD • FORT LAUDERDALE, FL 33304

                              TELEPHONE (954) 765-1001           FACSIMILE (954) 765-1005
